               Case 4:18-cv-05999-JSW Document 83-2 Filed 08/12/20 Page 1 of 3


Anwar Burton

From:              Anwar Burton
Sent:              Wednesday, February 26, 2020 1:45 PM
To:                Kopp, Michael W; Rusche, Tim
Cc:                Vincent Granberry; Joseph Lavi
Subject:           McGhee vs. Tesoro

Importance:        High



Counsel,

Per Judge Illman’s January 28, 2020, Order, I want to revisit the issue of class-wide discovery
now that the Court has ruled on Defendant’s Motion to Dismiss, which was denied on all grounds
except Plaintiff’s claim for injunctive relief and waiting time penalties based on California Labor
Code Section 202.

As a reminder, Plaintiff’s outstanding consists of the following:
    Requests for Documents:
         o Request No. 3 asks Defendant to produce all punch in and punch out data for
            putative class members with all private information redacted.
         o Request No. 5 asks Defendant to produce all wage statements for putative class
            members during the relevant time period with private information redacted.
         o Request Nos. 6, 7, 8, and 16 ask Defendant to produce policies, procedures, and
            practices applicable to putative class members related to the claims at issue in the
            Complaint as well as putative class members’ work schedules during the relevant
            time period.
         o Request Nos. 9, 10, and 11 ask Defendant to produce policies, procedures, and
            practices applicable to putative class members related to on-call time, turnover
            time, time spent donning and doffing personal protective equipment during the
            relevant time period.
         o Request No. 12 asks Defendant to produce all personnel, human resources, and
            employee handbooks in effect during the relevant time period.
         o Request No. 18 asks Defendant to produce all documents supporting its contention
            that it did not willfully fail to comply with Labor Code sections 201 and 202.
    Special Interrogatories:
         o Special Interrogatory No. 1 asks the Defendant to state the name, address, telephone
               number and e-mail address of its non-exempt hourly employees during the liability and as
               to each non-exempt employee state: (a) The dates of employment, (b) The employment
               status and (c) the position(s).
           o   Special Interrogatory No. 2 and its subparts ask Defendant to described how it calculated
               putative class members’ hours worked during the relevant period and to explain any
               rounding of hours worked, any shaving it used, automatic deduction of time, how turnover
               time and time spent donning and doffing was factored in, if at all, and how on-call time was
               calculated.
           o   Special Interrogatory No. 3 and its subparts ask for the identity of putative class members
               (excluding those who covered an on-duty meal period agreement), during the relevant time
               period, dates of employment; employment status; whether they missed meal breaks or

                                                          1
               Case 4:18-cv-05999-JSW Document 83-2 Filed 08/12/20 Page 2 of 3

              received late meal breaks and when; whether they were paid meal periods premiums and, if
              so, in what amount and how was the meal period premium was calculated; number of shifts
              that would entitle putative class members to second meal periods; number of waived second
              meal periods, missed or late second meal periods, amount of meal period premium wages
              paid for second meal periods and how that amount was calculated.
          o   Special Interrogatory No. 4 is limited to Lab Technicians during the liability period and
              asks for information regarding rest breaks, rest break premium wages paid, how they were
              calculated, and the number of shifts entitling Lab Technicians to rest breaks.
          o   Special Interrogatory No. 5 asks the number of putative class members who were required
              to do shift turnovers, number of shifts subject to turnovers, how turnover time was
              calculated, and how turnover time was compensated.
          o   Special Interrogatory No. 6 asked the number of putative class members who worked on-
              call, how their compensation was determined, the total number of hours worked on-call and
              the number of hours putative class members were compensated on-call during the relevant
              time period.

Relatedly, we need to schedule the deposition of Defendant’s person most knowledgeable regarding its
wage and hour policies during the class period for non-exempt employees at all of Defendants’ refineries.
The categories are as follows:
    Policies, procedures and practices regarding clocking-in and out for all hourly non-exempt
       employees, including at the beginning and end of the shift as well as at the beginning and end of
       meal breaks during the class period (August 17, 2014 to present).
    Policies, procedures and practices regarding calculation of all hourly non-exempt employees’ worked
       hours during the class period.
    Policies, procedures and practices regarding calculation of all hourly non-exempt employees’
       compensation.
    Policies, procedures and practices regarding meal breaks for all hourly non-exempt employees
       during the class period.
    Policies, procedures and practices regarding payment of premium wages to all hourly non-exempt
       employees for legally non-compliant meal breaks during the class period
    Policies, procedures and practices regarding rest breaks for all hourly non-exempt employees during
       the class period
    Policies, procedures and practices regarding payment of premium wages to all hourly non-exempt
       employees for legally non-compliant rest breaks during the class period.
    Policies, procedures and practices regarding payment of final wages to terminated and/or resigned
       hourly non-exempt employees during the class period.
    Policies, procedures and practices regarding donning and doffing personal protective equipment for
       all hourly non-exempt employees during the class period.
    Policies, procedures and practices regarding turnover time during the class period.
    Policies, procedures and practices regarding on-call time during the class period.
    Policies, procedures and practices regarding rounding of worked hours for all hourly non-exempt
       employees during the class period.
    Policies, procedures and practices regarding off-premises meal periods taken by all hourly non-
       exempt employees during the class period.
    Policies, procedures and practices regarding calculation of meal period premiums during pay periods
       additional remuneration was earned by all hourly non-exempt employees during the class period.
    Policies, procedures and practices regarding rest breaks for lab technicians during the class period.
       Policies, procedures and practices regarding rest breaks, including 3rd rest breaks for all hourly
       non-exempt employees who worked more than ten (10) hours in a shift during the class period

Please let us know when we can expect Defendant’s responses to the aforementioned discovery.
Relatedly, please propose some dates in mid-April when we can schedule the PMK deposition.

                                                    2
              Case 4:18-cv-05999-JSW Document 83-2 Filed 08/12/20 Page 3 of 3

Finally, if you would like to set up a conference call to discuss a representative sampling of class
data or any other issues mentioned herein, please propose a time this week or early next week.

Best,

Anwar Burton, Esq.
LAVI & EBRAHIMIAN, LLP
8889 West Olympic Blvd., Suite 200
Beverly Hills, CA 90211
Tel: (310) 432-0000
Fax: (310) 432-0001
E-mail to: aburton@lelawfirm.com

The information contained herein (and any attachments) is confidential and privileged attorney-
client information or work product intended only for the individual or entity to whom it is
addressed. Any unauthorized use, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error please notify me immediately.
Thank you for your cooperation.  PLEASE CONSIDER THE ENVIRONMENT BEFORE PRINTING
THIS EMAIL.




                                                  3
